Citation Nr: 1745775	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  15-32 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1949 to September 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board in his August 2015 substantive appeal, which was scheduled in April 2017.  The Veteran did not report to the hearing or explain his absence.  Thus, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2016).

This matter was previously before the Board in June 2017 where it was remanded for additional development.  It has since been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A November 1970 rating decision denied the Veteran's claim for entitlement to service connection for a right knee disability; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the November 1970 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the Veteran's service connection claim.

3.  The Veteran's right knee disability was not caused or aggravated by military service.
CONCLUSIONS OF LAW

1.  The November 1970 rating decision is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

The Veteran's initial claim for entitlement to service connection for a right knee disability was denied in a November 1970 rating decision. 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO denied the Veteran's claim for service connection for a right knee disability in a November 1970 rating decision, finding insufficient evidence to establish that the disability was related to the Veteran's military service.  The Veteran did not appeal the November 1970 rating decision or submit material evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The evidence received since the November 1970 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  Specifically, this evidence includes an August 2017 VA examination and opinion as to the etiology of the Veteran's right knee disability.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses any link between the Veteran's right knee disability and service, and therefore addresses one of the reasons for the previous denial.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for a right knee disability is reopened and will be considered on the merits.  
 
Service Connection  

The Veteran asserts that he has a current disability of the right knee as a result of his military service.  Specifically, he contends that he injured his right knee when a tree fell on his leg in service in February 1952.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, certain chronic disabilities, such as arthritis, that become manifest to a degree of 10 percent within one year from the date of termination of such service shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Upon VA examination in August 2017, the examiner noted a diagnosis of status post right total knee arthroplasty, as well as noting a history of an open fracture and infection of the right knee, and a history of post-traumatic arthritis of the right knee.  No other right disabilities were diagnosed during the course of the appeal or shortly before the Veteran filed the claim on appeal.  Thus, the remaining question is whether the right knee disability is related to the Veteran's military service.  
The Veteran notes a February 1952 service treatment record indicating a ligament strain.  An elastic bandage was applied; however, no cause was noted.  While the treatment record is somewhat illegible, the Board notes that it appears to relate to the Veteran's wrist.  At the Veteran's separation examination in August 1953, he reported no complaints regarding the lower extremities, including having a tricked or locked knee.  Physical examination of the lower extremities, except for a note of bilateral pes planus, was normal. 

Arthritis is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

The Veteran's post-service record reflects a total right knee replacement in June 1993 for post-traumatic arthritis.  A May 1993 private treatment record prior to surgery notes the Veteran reporting a July 1961 motorcycle accident in which his tibia was crushed.  He reported undergoing a series of surgeries to treat infection and for removal of hardware over the course of the next 4 to 5 years.  A March 1996 private treatment record also states that the Veteran's joint problems began after a motorcycle accident.  

The August 2017 VA examiner was asked to address any relationship between an in-service injury and the current right knee disability.  The examiner opined that it was less likely than not that the current right knee disability was related to the Veteran's service, explaining that any injuries sustained in 1952 "would have been rendered inconsequential, if not obliterated," by the severe trauma and subsequent complications sustained by the Veteran's post-service motorcycle accident, and thus the post-traumatic arthritis that led to the Veteran's total knee replacement was more likely due to the motorcycle accident than to any prior in-service injury.  The examiner specifically noted the Veteran's complications in the subsequent years following his 1961 motorcycle accident requiring numerous surgeries for treatment of infection and removal of the hardware, as well as private treatment records prior to and after surgery where no in-service knee injury was reported as a cause of the Veteran's current right knee disabilities.  The examiner also noted the Veteran's April 1970 VA examination that found no relation to the Veteran's right knee disability and any in-service accident, to include his report of a tree falling on his leg.  

Based on the foregoing, and as there is no medical evidence in significant conflict with the opinions of the VA examiner, the most probative evidence is against the Veteran's claim.  

The Board acknowledges that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported that his right knee was first injured in service in 1952.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his right knee disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current left knee disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of a right knee injury, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's right knee disability is etiologically related to his active service.  Thus, the claim for service connection must be denied.  





ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a right knee disability is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


